Citation Nr: 0124199	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel







INTRODUCTION

The veteran had active service from September 1965 to April 
1970, and from February 1975 to February 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
denied a rating for PTSD in excess of 10 percent.  This 
evaluation was later increased to 70 percent by the RO.  On a 
claim for an increased rating, the claimant is presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35 (1993).  Accordingly, the Board retains 
jurisdiction over the veteran's claim for increased rating. 


FINDING OF FACT

The veteran's PTSD is manifested by intermittent suicidal 
ideation, obscure or irrelevant speech, impaired impulse 
control (including unprovoked irritability with periods of 
violence), neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), an inability to maintain 
effective relationships and grossly inappropriate behavior; 
this represents moderately severe, but not total, social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130 Diagnostic Code 9411 (2000); 66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)) became law.  
It substantially modifies the circumstances under which VA 
has a duty to assist claimants, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements. A significant body of lay 
and medical evidence was developed, and the RO's statement 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to a 
total schedular rating for PTSD.  The veteran and his 
representative responded to the RO communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also VA O.G.C. Prec. 16-92, para. 
16 (57 Fed. Reg. 49,747 (1992)) (if the appellant has raised 
an argument or asserted the applicability of a law or Court 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  This obligation was 
satisfied by VA compensation examinations performed in June 
1999 and January 2001, which are described below.  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426 (1994) (remands which only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet.App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

VA has recently issued final regulations to implement VCAA.  
See Duty to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for an amendment to 38 
C.F.R. § 3.156(a), not applicable in this case, the changes 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  Thus, the Board's conclusion that the RO has 
satisfied the VCAA's requirements applies equally to the new 
regulations.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran was initially granted service connection for PTSD 
by September 1993 RO rating decision.  VA psychiatric 
examination in March 1993 documented the veteran's reports of 
nightmares and intrusive thoughts involving Vietnam.  He was 
noted to be very intense and alert during a previous 
psychiatric hospitalization, and exhibited a combative and 
confrontational behavior toward others.  At the time, he was 
able to interact with others to a limited degree, in 
activities which he had previously enjoyed, such as stamp 
collecting.  However, he also reported having two failed 
marriages and a history of multiple jobs of relatively short 
duration, in which the reported reason for leaving was often 
the perceived dishonesty or inappropriate behavior of others.  
During the examination, he also exhibited considerable 
emotional lability.  As the veteran had previously been 
diagnosed with bipolar disorder, the examiner attempted to 
distinguish those symptoms from his PTSD symptoms.  His 
impression was that the hypomanic episodes and depression 
associated with bipolar disorder were the then-major cause of 
the veteran's industrial impairment.  However, his PTSD 
symptoms alone, i.e., confrontational behavior and emotional 
lability, were felt to produce moderate industrial and social 
impairment.

In July 1997, the veteran was evicted from his apartment, 
chiefly as a result of aggressive, invasive and 
confrontational behavior toward other tenants, which a county 
district court judge found to be the result of his bipolar 
disorder, based on the telephonic testimony of a VA physician 
and an exhibit prepared by the Chief of the Psychiatry 
Service at the White City, Oregon, VA Domiciliary.  He was 
admitted to the White City VA Domiciliary, where a series of 
VA Uniform Offense Reports (VA Form 10-1393) dated in October 
and November 1997, indicate that he was frequently involved 
in disturbances with other patients.

In March 1998, the veteran was admitted to a VA inpatient 
PTSD program for the first time.  On examination conducted at 
the time of his admission, pressured and rambling speech was 
noted, but no indication of delusions, hallucinations or 
distorted perception.  The veteran reported symptoms 
including intrusive thoughts, flashbacks and nightmares, 
together with isolative behavior, hypervigilance, startle 
reflex and sleep disturbances.  There was no evidence of 
homicidal or suicidal behavior.  A diagnosis of PTSD, with a 
history of bipolar disorder was offered, and a Global 
Assessment of Functioning (GAF) scale score of 40 was 
assigned, indicating major impairment in social and 
occupational functioning, family relations, judgment, 
thinking or mood, such as avoidance of friends, neglect of 
family and inability to work.  See American Psychiatric 
Association, Quick Reference to the Diagnostic Criteria from 
DSM-IV 44-47 (4th Ed. 1994).  GAF scores are intended to be 
the clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.  
The veteran had several altercations with staff and other 
patients during this period.  A case manager's note 
approximately two weeks after admission indicated consensus 
among his treatment team that bipolar disorder played "only 
a minor role if at all" in this behavior, although a 
personality disorder was also suspected to be present.  
Shortly afterwards, his hospitalization was terminated early 
due to inability to adjust or appropriately participate in 
the treatment process, as well as his interference with 
others' treatment.

A June 1999 VA examination report indicates that the veteran 
was then living independently again with a girlfriend.  He 
stated that he spent his days taking care of his dogs, doing 
laundry, cooking, cleaning, shopping and running errands.  He 
reported continued nightmares about Vietnam, which he said 
prevented him from sleeping with his significant other.  He 
reported that he was able to get along with certain people, 
but did not like crowds and would become inexplicably angry 
at times, sometimes causing him to explode emotionally.  He 
reported feeling suicidal at times, but stated that this was 
corrected by a change in medication.  He also stated that he 
had momentary homicidal thoughts, but would never act on 
them.  He reported that he did not bathe, unless urged to by 
his girlfriend, and that he was unable to work because of his 
inability to get along with others and his confrontation 
nature.  Objectively, the examiner characterized the veteran 
as irritable and hostile, talking excessively about unrelated 
subjects, but without any obvious psychotic symptoms.  The 
examiner diagnosed PTSD, and stated that there were 
insufficient diagnostic criteria to support a diagnosis of 
bipolar disorder at that time.  He characterized a 1997 
diagnosis of bipolar disorder as a "loose diagnosis based on 
extremely vague symptoms."  In addition to the Axis I 
diagnosis of PTSD, he indicated an Axis II diagnosis of 
personality disorder with paranoid and borderline traits was 
appropriate, and stated that this likely accounted for the 
veteran's labile mood.  His assessment of the impact of PTSD 
was that it moderately impaired the veteran from a social and 
occupational standpoint.  A GAF score of 50 was assigned, 
indicating overall serious impairment in social and 
occupational functioning, such as no friends or inability to 
keep a job.  Id.

In July 1999 the veteran was hospitalized for a week, 
following a suicide attempt or gesture after an argument with 
his girlfriend.  He reported no longer being suicidal, but 
stated that he had lost interest in his usual activities and 
lost weight.  He was reported to be in an angry mood, with 
fast speech, elevated in volume, but with no delusions or 
hallucinations.  His medications were adjusted, and he was 
released to the White City VA domiciliary.  At the time of 
discharge, his diagnoses were PTSD and bipolar disorder on 
Axis I and personality disorder on Axis II.  He was assigned 
a GAF score of 30, indicating serious impairment in 
communication or judgment, or inability to function in almost 
all areas, such as staying in bed all day, no job, home or 
friends.  Id.

On most recent VA psychiatric examination, conducted in 
January 2001, the examiner reviewed the earlier medical 
evidence in the claims file, as well as the veteran's 
history.  The veteran reported that he was living alone in a 
rented house, which "stays messy," although he was able to 
shop and cook for himself.  He cared for a dog and birds, and 
gardened.  He reported spending 70 percent of his waking time 
watching news, and stated that he did not like 
confrontational programs.  He indicated that he still visited 
with his girlfriend, but now had an off and on relationship 
that he was very disappointed in.  He described very 
irregular sleep patterns, inability to concentrate and 
frequent intense daydreams about Vietnam.  His impression was 
that he "drowns in thoughts of Vietnam."  In addition, he 
stated that he could sit around for hours daydreaming and in 
"outer space" without any perception of the reality around 
him.  He also reported confrontations with strangers and 
avoidance of public transit.  He stated that his temper was 
out of control.  He reported poor personal hygiene, with only 
occasional partial baths, using after-shave to cover body 
odor.  The examiner diagnosed PTSD and a history of bipolar 
disorder on Axis I and personality disorder with 
narcissistic, histrionic and borderline traits on Axis II.  
He commented that the veteran had established a "comfort 
zone" in which he was able to function and establish a few 
compatible relationships, but that PTSD symptoms moderately 
impaired him socially and occupationally.  The emotional 
lability from the personality disorder was said to further 
diminish his employability  A GAF score of 50 was assigned, 
indicating overall serious impairment in social and 
occupational functioning, such as no friends or inability to 
keep a job.  Id.

The Board has also reviewed outpatient treatment records from 
the Roseburg VA Medical Center and the White City domiciliary 
through July 2000.  The records pertinent to the veteran's 
mental health treatment appear consistent with the 
examination reports and provide additional supporting 
evidence of his inability to interact appropriately with 
others.

Under the rating criteria now in effect (38 C.F.R. § 4.130, 
Code 9411), PTSD is evaluated using criteria from the general 
rating formula for mental disorders.  A 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), inability to maintain effective 
relationships.  A 100 percent rating is appropriate where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, memory 
loss for names of close relatives, one's own occupation or 
name.  

In applying these criteria to the facts of this case, the 
Board notes first that the veteran's PTSD appears to vary in 
its intensity from time to time, although its impact on the 
veteran's social and occupational functioning has generally 
increased over time.  The veteran's PTSD symptoms are said to 
have included suicidal ideation, obscure or irrelevant 
speech, impaired impulse control (including unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), an 
inability to maintain effective relationships and grossly 
inappropriate behavior (e.g., the veteran's behavior toward 
other tenants of his apartment prior to his eviction in 
1997).  Of these symptoms, the only one contained in the 
criteria for a 100 percent schedular rating is grossly 
inappropriate behavior, and, at the time, the veteran's VA 
physician testified that this was a result of bipolar 
disorder, rather than PTSD.  Later examination reports raise 
doubts about whether the diagnosis of bipolar disorder was 
accurate or appropriate, but appear to attribute the 
veteran's most egregious behavior to his personality 
disorder, rather than PTSD.  Neither the veteran's PTSD nor 
any other of his diagnoses have been shown to produce any 
other of the symptoms forming the criteria for a 100 percent 
rating.

Most notably, while all recent VA examinations have described 
the veteran as unemployable, they also suggest that the 
primary component of the inappropriate, antisocial behavior 
resulting in his unemployability is related to his 
nonservice-connected personality disorder (i.e., his 
emotional lability) and not his service-connected PTSD.  
While PTSD is characterized as a factor resulting in moderate 
social and occupational impairment, there is no indication 
that it is of such severity to produce social isolation or 
unemployability on its own.  Thus, the Board finds that the 
manifestations of the veteran's PTSD most nearly approximate 
the criteria for a 70 percent rating.  An increased rating to 
100 percent is not warranted.

The Board does not find that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable 
doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id. at 58.


ORDER

A 100 percent schedular evaluation for the veteran's PTSD is 
denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

